United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50673
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT LEE MORRISON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 1:00-CR-62-ALL-JRN
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Lee Morrison, federal prisoner # 04133-180, appeals

the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion

to reduce his sentence based on Amendment 599 to the United

States Sentencing Guidelines.   Morrison pleaded guilty to

possession with intent to distribute crack cocaine, in violation

of 21 U.S.C. § 841(a)(1), and possession of a firearm by a felon,

in violation of 18 U.S.C. § 922(g)(1).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50673
                                -2-

     Morrison argues that a sentence enhancement for possession

of a weapon constituted impermissible double counting in

violation of Amendment 599.   Morrison further contends that his

sentence is unconstitutional under Apprendi v. New Jersey,

530 U.S. 466 (2000), and Blakely v. Washington, 124 S. Ct. 2531

(2004).   In light of Blakely and the Supreme Court’s recent

decision in United States v. Booker, 125 S. Ct. 738 (2005),

Morrison has filed a motion seeking the recall of this court’s

mandate affirming Morrison’s direct criminal appeal (No. 00-

51218).   Morrison further requests that his case be remanded for

resentencing.

     Amendment 599, which amended the commentary to U.S.S.G.

§ 2K2.4, applies to convictions under 18 U.S.C. § 844(h) and

18 U.S.C. §§ 924(c) and 929(a).   Morrison pleaded guilty to

violating 18 U.S.C. § 922(g)(1), and his guideline sentencing

range was computed under U.S.S.G. § 2D1.1, based upon his drug

conviction.   Accordingly, Amendment 599 does not apply to

Morrison’s sentence.   Morrison’s Apprendi, Blakely, and Booker

arguments are not cognizable in the context of a 18 U.S.C.

§ 3582(c)(2) motion.   See United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994).

     AFFIRMED; MOTION TO RECALL MANDATE DENIED.